DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-18 are pending and have been examined.
This action is in reply to the papers filed on 08/05/2019.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/23/2019, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 08/05/2019 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for generating a vibrant compatibility plan using artificial intelligence.
Claim 10 recites 10. A method of generating a vibrant compatibility plan using artificial intelligence, the method comprising: receiving by at least a server at least a composition datum from a user client device, generated as a function of at least a user conclusive label and at least a user dietary response, wherein the at least a composition datum further comprises at least an element of user body data and at least an element of desired dietary state data and the at least a user conclusive label contains at least an incompatible food element generated as a function of at least a conclusive label neutralizer; selecting by the at least a server at least a correlated dataset containing a plurality of data entries wherein the at least a correlated dataset contains at least a datum of body data and at least a correlated compatible food element as a function of the at least a composition datum; creating by the at least a server at least an unsupervised machine-learning model wherein the at least an unsupervised machine-learning model further comprises generating a hierarchical clustering model to output at least a compatible food element as a function of the at least a composition datum and the at least a correlated dataset; and generating by the at least a server at least a vibrant compatibility plan wherein the at least a vibrant compatibility plan further comprises a plurality of compatible food elements each containing a least a food element compatibility index value score as a function of the at least a hierarchical clustering model.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 10-18 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-9 recite a system/apparatus and, therefore, are directed to the statutory class of machine. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 10: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
10. A method of generating a vibrant compatibility plan using artificial intelligence, the method comprising:

No additional elements are positively claimed.
receiving by at least a server at least a composition datum from a user client device, generated as a function of at least a user conclusive label and at least a user dietary response, wherein the at least a composition datum further comprises at least an element of user body data and at least an element of desired dietary state data and the at least a user conclusive label contains at least an incompatible food element generated as a function of at least a conclusive label neutralizer;
This limitation includes the step(s) of: receiving by at least a server at least a composition datum from a user client device, generated as a function of at least a user conclusive label and at least a user dietary response, wherein the at least a composition datum further comprises at least an element of user body data and at least an element of desired dietary state data and the at least a user conclusive label contains at least an incompatible food element generated as a function of at least a conclusive label neutralizer. 
But for the server and/or user client device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) and/or processing known information in order to facilitate a method and system for generating a vibrant compatibility plan using artificial intelligence which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
receiving by at least a server at least a composition datum from a user client device
selecting by the at least a server at least a correlated dataset containing a plurality of data entries wherein the at least a correlated dataset contains at least a datum of body data and at least a correlated compatible food element as a function of the at least a composition datum;
This limitation includes the step(s) of: selecting by the at least a server at least a correlated dataset containing a plurality of data entries wherein the at least a correlated dataset contains at least a datum of body data and at least a correlated compatible food element as a function of the at least a composition datum. 
But for the server and/or user client device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) and/or processing known information in order to facilitate a method and system for generating a vibrant compatibility plan using artificial intelligence which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
selecting by the at least a server at least a correlated dataset containing a plurality of data entries
creating by the at least a server at least an unsupervised machine-learning model wherein the at least an unsupervised machine-learning model further comprises generating a hierarchical clustering model to output at least a compatible food element as a function of the at least a composition datum and the at least a correlated dataset; and
This limitation includes the step(s) of: creating by the at least a server at least an unsupervised machine-learning model wherein the at least an unsupervised machine-learning model further comprises generating a hierarchical clustering model to output at least a compatible food element as a function of the at least a composition datum and the at least a correlated dataset. 
But for the server and/or user client device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) and/or processing known information in order to facilitate a method and system for generating a vibrant compatibility plan using artificial intelligence which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
creating by the at least a server at least an unsupervised machine-learning model wherein the at least an unsupervised machine-learning model further comprises generating a hierarchical clustering model
generating by the at least a server at least a vibrant compatibility plan wherein the at least a vibrant compatibility plan further comprises a plurality of compatible food elements each containing a least a food element compatibility index value score as a function of the at least a hierarchical clustering model.
This limitation includes the step(s) of: generating by the at least a server at least a vibrant compatibility plan wherein the at least a vibrant compatibility plan further comprises a plurality of compatible food elements each containing a least a food element compatibility index value score as a function of the at least a hierarchical clustering model. 
But for the server and/or user client device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) and/or processing known information in order to facilitate a method and system for generating a vibrant compatibility plan using artificial intelligence which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
generating by the at least a server at least a vibrant compatibility plan wherein…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and processing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and process known data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed server and user client device merely communicates and processes known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 1 also contains the identified abstract ideas, with the additional elements of a server, which is a generic computer component, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9 and 11-18 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving composition datum, selecting a dataset, creating a model, and generating a plan. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a method and system for generating a vibrant compatibility plan using artificial intelligence. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  


No Prior-art Rejection
Claims 1-18 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Specifically, the prior-art does not teach : the at least a user conclusive label contains at least an incompatible food element generated as a function of at least a conclusive label neutralizer; select at least a correlated dataset containing a plurality of data entries wherein the at least a correlated dataset contains at least a datum of body data and at least a correlated compatible food element as a function of the at least a composition datum; create at least an unsupervised machine-learning model wherein the at least an unsupervised machine-learning model further comprises generating a hierarchical clustering model to output at least a compatible food element as a function of the at least a composition datum and the at least a correlated dataset; and generate at least a vibrant compatibility plan wherein the at least a vibrant compatibility plan further comprises a plurality of compatible food elements each containing at least a food element compatibility index value score as a function of the at least a hierarchical clustering model

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hadad et al. PGPub. 2019/0290172: The present disclosure provides methods and systems for providing personalized food and health management recommendations. A dietary glucose monitor may comprise a food analysis module in communication with a glucose level monitor, where the food analysis module may be configured to (1) analyze data indicative of foods consumed by a user, and (2) determine an effect of individual foods on a glucose level of the user, based on changes to the user's glucose level as measured by the glucose level monitor. [0280 - compatibility] [0102 - artificial intelligence (AI)] [0356 - server] [0056 - image of a packaged food label from which nutritional information is to be extracted] [0103 - dietary needs, allergies, cuisine, flavors, textures, etc.] [0215 - hierarchical clustering] 
Hyde et al. US 10,127,361: A computationally implemented system and method that is designed to, but is not limited to: electronically receiving user biological status information from electronically involved detection of one or more biological user conditions. In addition to the foregoing, other method aspects are described in the claims, drawings, and text forming a part of the present disclosure.
Grimmer et al. PGPub. 2018/0240542: Systems and methods for recommending foods to a user based on health data, includes a database, a memory and a processor. The database stores user health data for each user within a plurality of users, including vitals, genotypic and phenotypic data, user food preference data and foods data that includes macronutrient and micronutrient data for foods that may be recommended to a user. The memory stores program instructions, including program instructions that are capable of (i) classifying user health data into predetermined diet types and micronutrient recommendations, (ii) filtering the food data to determine available foods for a user; (iii) a ranking available meals for the user based on the micronutrient recommendations and the food data, and (iv) translating micronutrient recommendations and/or food data for the available foods for the user into specific food recommendations for the user.
Shimokawa et al. PGPub. 2018/0204274: An information processing system includes a server device and a terminal device, the system configured to: present an object corresponding to each of a plurality of product categories on the terminal device; set a placement region for placing the object therein on a display unit of the terminal device; accept a setting operation for the object placed in the placement region and make a change in a placement mode of the object; acquire delivery destination area information; acquire order people number information; specify an order quantity for each product category in response to a ratio of the object occupying the placement region and the order people number information; and then acquire a product in accordance with the specified order quantity and the delivery area information from a database and cause the terminal device to present the product.
Chapela et al. PGPub. 2018/0189636: Provided herein are exemplary methods and systems that include a deep learning ingredient and nutrient identification system that can learn from websites, databases, ontologies, recipes, food lists and restaurant menu items to identify ingredients, ingredient quantity, nutrient composition and diet adherence of different products, recipes or restaurant menu items, a propagation algorithm that can enhance or correct ingredient lists, ingredient quantity, nutrient composition and diet adherence for similar items in the food or activity databases, an adaptive ontology that can be learned from the internet and can be encoded to aid the machine learning or artificial intelligence algorithms to better learn the relationships between different food elements and groupings; and a contextual filtering and adherence scoring system that identifies and selects recipes, food products, supplements, medications and restaurant menu items according to a personalized plan.
Castellon et al. PGPub. 2018/0182479: Disclosed herein is a nutritional genomic weight management algorithm running on a computer system, and more specifically, a nutritional genomic weight management algorithm where an analysis of a customer's unique DNA results in individualized diet and exercise plans, in accordance with the present invention. Methods of weight management, weight management business methods, and panels of alleles for nutritional genomics are also disclosed.
Herman et al. PGPub. 2016/0307128: An improved system for accessing food data and tracking a user's food intake includes a nutrition information system 600 and a mobile PDA or smartphone-based tag reading system 900. The two systems 600 and 900 are configured to communication. The mobile tag reading system 900 includes a tag capture device 902 for reading the nutritional tag, and a decoder 904 for decoding the header or visual effects included in the nutritional tag to identify the predetermined profile. The decoder 904 is also configured to decode the nutritional tag to generate the subset of the dietary product descriptions and associated nutritional values based upon the predetermined profile. A tracking log 908 is included for storing the associated nutritional values or the modified associated nutritional values based upon input from the user.
Vento PGPub. 2015/0371553: A system including a web-based application that creates a personalized diet and then communicates with a client (for example, by mobile phone) application to provide eating options, including telling a user what menu items will fit with his personalized diet at particular restaurants is disclosed. The system may also be queried if the user indicates he does not like the initial restaurant menu items. A method for providing personalized nutrition information is also disclosed.
Lantrip et al. PGPub. 2015/0363860: A system and methods for continuously identifying individual food preferences and automatically creating personalized food services are disclosed. The system includes a data collection unit configured to collect, extract and structure raw data of user from a multiplicity of information sources. The system further includes a data processing and analytics unit comprising a multiplicity of specialized units configured to identify one or more user preferences and create preferable products for the user based on the structured data provided by the data collection unit; as well as user interface, presentation, and device access units configured to optimize a layout of application-specific information and user interfaces for specific types of web-enabled devices of the user.
Girao et al. PGPub. 2013/030448: A method coordinating home services is provided, including receiving a request for home services from a customer over a network and forwarding the request from the customer to a home services coordinator over the network. A reputation system assists the home services coordinator to select a service provider based on customer needs, preferences, and a reputation of the service provider. Information sufficient to permit the service provider to select a home delivery provider that can satisfy customer needs is provided to the selected service provider over the network. The selected home delivery provider is provided with access to customer data and with access to a customer physical system over the network, to provide the service. Feedback is requested from the customer after the service has been delivered, and is used in the reputation system to update the customer preferences and the reputation of the service provider.
Lahteenmaki US 8,560,334: An arrangement for arranging an information service is configured to manage at least one probability weighting coefficient of an influence of at least one gene being in a functional state to at least one health property with a certain probability, and at least one probability weighting coefficient to at least one nutrient and/or medical substance influencing at least one health property in a healing or harmful manner with a certain probability. In addition, the arrangement is configured to form information describing the suitability of the nutrient and/or medical substance for the user with the help of the probability weighting coefficients.
Jenkins et al. PGPub. 2007/0094090: An improved method of preparing and selling an article of food from a retail establishment is disclosed. The method includes receiving an order from a customer where the order identifies ingredients and a quantity for the ingredients. The order also includes a preparation instruction for at least one of the ingredients. The quantity of each of the ingredients is gathered as a function of the order. The ingredients are prepared at the retail establishment as a function of the preparation instruction to provide a prepared food article. The prepared food article is packaged for available delivery to the customer. The method can also include consulting a list of potential ingredients corresponding to a diet plan and gathering the ingredients as a function of the order and the list. A nutritional value may be calculated for the prepared food article and communicated to the customer. The order may be received over an internet connection. The customer may specify particular ingredients as a function of the brand of the ingredients or of a growth or storage condition of the ingredients. An apparatus for enabling a retail customer to make a payment for a purchase from a third party using a financial card through an internet connection is also disclosed. Other apparatus and methods are also disclosed.
Noel PGPub. 2005/0080650: An integrated computerized system, for use particularly in a facility providing menu selected meals to patients, provides for ordering a meal appropriate to a specific patient, determining the status and whereabouts of the meal prior to its delivery to the patient, and tracking the dietary intake of the patient at the facility over time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682